This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                   NO. 34,013

 5 DAVID MCBRIDE,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF LUNA COUNTY
 8 Daniel Viramontes, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Jorge A. Alvarado, Chief Public Defender
13 Kathleen T. Baldridge, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 VANZI, Judge.

18   {1}    Defendant David McBride appeals his convictions for robbery and conspiracy

19 to commit robbery. In our notice of proposed summary disposition, we proposed to
 1 affirm. Defendant has filed a memorandum in opposition, which we have duly

 2 considered. Because we do not find Defendant’s arguments persuasive, we affirm.

 3 Sufficiency of the Evidence

 4   {2}   Defendant contends that there was insufficient evidence to support his

 5 convictions. [DS 3-4] He claims that Victim’s identification of Defendant was

 6 insufficient because Victim initially testified he could not identify Defendant, and then

 7 Victim was recalled to testify and identified Defendant as the third person who beat

 8 and robbed him. [DS 2-3] In this Court’s notice of proposed summary disposition, we

 9 proposed to hold that the evidence was sufficient. We pointed out that, as an appellate

10 court, we will not second guess the jury’s credibility determinations, reweigh the

11 evidence, or substitute our judgment for that of the jury, as long as there is sufficient

12 evidence to support the jury’s verdict. State v. Garcia, 2011-NMSC-003, ¶ 5, 149

13 N.M. 185, 246 P.3d 1057.

14   {3}   In Defendant’s memorandum in opposition, he continues to argue that Victim

15 was not credible. [MIO 5] However, he provides no authority that would permit this

16 Court to reweigh the evidence in the manner that he proposes.

17   {4}   Accordingly, for the reasons stated here and in our notice, we hold that the

18 evidence was sufficient.



                                               2
1 Ineffective Assistance of Counsel

2   {5}   In his docketing statement, Defendant also raised an ineffective assistance of

3 counsel claim because trial counsel failed to file a docketing statement. [DS 5] In his

4 memorandum in opposition, Defendant withdraws this claim. [MIO 6]

5   {6}   Therefore, for the reasons stated here and in our notice of proposed summary

6 disposition, we affirm.

7   {7}   IT IS SO ORDERED.


8                                         __________________________________
9                                         LINDA M. VANZI, Judge

10 WE CONCUR:



11 _________________________________
12 RODERICK T. KENNEDY, Judge



13 _________________________________
14 TIMOTHY L. GARCIA, Judge




                                             3